Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 03/24/2022.
Claims 1 - 21 are pending and have been examined.
Claims 1 - 21 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (US 8924338; “Sheng” hereinafter), further in view of Von Bochmann et al. (US 20160110455; “Von” hereinafter), and further in view of Chan et al. (US 20130275493; “Chan” hereinafter).
As per claim 1, Sheng discloses A method comprising: creating, by a processor, a current snapshot for a webpage associated with an identifier (Sheng [cl.6 ln46-cl.7 ln9: Describing creation of a webpage in a DOM model.]; [cl.5 lns 10-15: Describing addressing webpage using Internet analogous with webpage addressing using identifiers.]), 
wherein a received request for detecting changes in the webpage comprises the identifier, (Sheng [cl.5 lns 1-2: “In some embodiments, a webpage is periodically and automatically reviewed for change(s)”]), 
wherein the current snapshot is associated with most recent version of the webpage (Sheng [cl.7 lns 1-8: Where first snapshot is described as “DOM model”.]); 
retrieving at least one recent snapshot of the webpage, wherein the at least one recent snapshot is created immediately prior to the current snapshot and is associated with an immediate previous version of the webpage (Sheng [cl.7 lns 9-13: Where second snapshot is described as immediately previous version as “second DOM model”.]); 
comparing the current snapshot to the at least one recent snapshot to detect a detected change (Sheng [cl.7 lns 12-15: “The tag management system 100 can compare the DOM models for the current and previous versions to detect any differences between them.”]), 
wherein the comparing is based on changes in [visible elements in the webpage] (Sheng [cl.7 lns 12-15: “A text comparison tool can be used to determine the differences.” Where “text” is text appearing in the webpage. The differences compared include visible elements called “content”, see cl.6 lns 50-60.]);
generating a numerical value based on the detected change, [wherein the numerical value is a range from a first value of zero to a second value of one], wherein the numerical value being lower indicates a change having less impact on the webpage and the numerical value being higher indicates a change having a higher impact on the webpage (Sheng [cl.7 lns 15-25: “In some embodiments, the differences are weighted such that those differences occur at a node higher in the DOM hierarchy are weighed more (i.e., more important) than those differences that appear lower in the hierarchy.”]).
Sheng does not explicitly teach, however, Von in an analogous art teaches:
visible elements in the webpage (Von [0004: Determining important elements from unimportant changes.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Von’s teaching of excluding/including unimportant data to include invisible/visible elements as unimportant data and include the teaching into Sheng’s teaching of identifying and comparing DOM elements to produce an expected result of identifying invisible elements of a DOM. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a technique of focusing importance on the visualized data to keep track of relevant changes to webpage.
Sheng in view of Von does not teach, however, Chan in an analogous art teaches:
wherein the numerical value is a range from a first value of zero to a second value of one (Chan [0030: “Based on an algorithm, the software tool 20 is configured with one or more triggers, such as user actions, elapsed time (when displaying the webpage), percentage change (between a currently displayed page and a previously displayed page of the webpage 130), etc., for capturing the browsing history 230.” . . . 0035: “Based on an algorithm, the software tool 20 is configured with one or more triggers, such as user actions, elapsed time (when displaying the webpage), percentage change (between a currently displayed page and a previously displayed page of the webpage 130), etc., for capturing the browsing history 230.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Von’s teaching of excluding/including unimportant data to include invisible/visible elements as unimportant data and include the teaching into Chan’s teaching of calculating the percentage of change. The claim language states using zero to one, which is synonymous with percentage as decimal value between zero and one. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a well-recognized form of providing data such as percentage for faster recognition.

As per claim 2, rejection for claim 1 is incorporated and further Sheng and Chan discloses The method of claim 1, further comprising: causing detected change to be displayed by a client device based at least in part on the numerical value (Sheng [cl.9 lns 5-10: Where owners are notified of tag updates, aka changes.]),
wherein the first value of zero corresponds to a change having no impact on the webpage, the second value of one corresponds to a change that completely affects an entirety of the webpage (Chan [0030: “Based on an algorithm, the software tool 20 is configured with one or more triggers, such as user actions, elapsed time (when displaying the webpage), percentage change (between a currently displayed page and a previously displayed page of the webpage 130), etc., for capturing the browsing history 230.” . . . 0035: “Based on an algorithm, the software tool 20 is configured with one or more triggers, such as user actions, elapsed time (when displaying the webpage), percentage change (between a currently displayed page and a previously displayed page of the webpage 130), etc., for capturing the browsing history 230.”]).

As per claim 3, rejection for claim 1 is incorporated and further Sheng discloses The method of claim 1, wherein creating the current snapshot further comprises: accessing the webpage associated with the identifier, wherein the identifier is a uniform resource locator (URL) (Sheng [cl.6 ln46-cl.7 ln9: Describing creation of a webpage in a DOM model.]; [cl.5 lns 10-15: Describing addressing webpage using Internet analogous with webpage addressing using URLs.]); extracting code embedded in the webpage; scraping the extracted code to identify elements of the webpage; downloading contents of the identified elements of the webpage (Sheng [cl.6 lns 47-67: Describing capturing content similar to extracting, scraping and saving as claimed.]); and generating the current snapshot based on the identified elements and contents (Sheng [cl.7 lns 1-8: Describes storing the elements and contents in a DOM and snapshot.]).

As per claim 4, rejection for claim 3 is incorporated and further Sheng discloses The method of claim 3, further comprising: generating a snapshot identifier (ID) based in part on the extracted code (Sheng [See rejection for claim 3. Identifiers are based on extracted code because the snapshots are created based on extracted code sine the model stores temporal indicator.]). 

As per claim 5, rejection for claim 3 is incorporated and further Sheng discloses The method of claim 3, wherein the extracted code is HTML and wherein the identified elements are DOM elements of the webpage (Sheng [cl.6 lns 46-60: Describes HTML and DOM.]).

As per claim 6, rejection for claim 5 is incorporated and further Sheng discloses The method of claim 5, wherein the current snapshot includes DOM elements (Sheng [cl.7 lns 1-8: Describes storing the elements and contents in a DOM and snapshot.]).

As per claim 7, rejection for claim 1 is incorporated and further Von and Shen discloses The method of claim 1, wherein comparing the current snapshot to the at least one recent snapshot to detect the detected change further comprises: hashing each DOM element included in the current snapshot and the recent snapshot; comparing hash values of the DOM elements respectively included in the current snapshot and the recent snapshot, wherein mismatch in two respective hash values corresponds to the detected change (Von [0004: Describing use of hash of DOM. And 0061 teaches comparing hash values to locate differences.]);
identifying and removing one or more invisible elements of the DOM elements included in the current snapshot (Shen [cl.9 lns 15-30: “In a fourth scenario where content is moved is from one section of the webpage to another section, existing keywords corresponding to the removed content are deleted from the listing in the data repository 112 under the DOM path where the removal occurred.”]; [cl.8 lns 60-67: See metadata.] and Von [0083: “The corresponding subtrees are deleted to remove unnecessary entries to avoid needless processing of the entries.”]).

As per claim 8, rejection for claim 1 is incorporated and further Von discloses The method of claim 7, wherein generating the numerical value further comprises: determining a first value based on a first quotient of an area of a changed element in the current snapshot and dividing the first quotient by an overall area of the current snapshot ; determining a second value based on a second quotient of the area of the changed element in the current snapshot and dividing the second quotient by the overall area of the current snapshot, determining a sum of the first value and the second value: and determining the numerical value based on the sum divided by two (Chan [0030: “Based on an algorithm, the software tool 20 is configured with one or more triggers, such as user actions, elapsed time (when displaying the webpage), percentage change (between a currently displayed page and a previously displayed page of the webpage 130), etc., for capturing the browsing history 230.” . . . 0035: “Based on an algorithm, the software tool 20 is configured with one or more triggers, such as user actions, elapsed time (when displaying the webpage), percentage change (between a currently displayed page and a previously displayed page of the webpage 130), etc., for capturing the browsing history 230.”]) wherein the calculation is simply taking an average similar to percentage.

As per claim 9, rejection for claim 1 is incorporated and further Sheng discloses The method of claim 7, wherein generating the numerical value further comprises determining a first sum based on a first area of a changed element in the current snapshot. and a second area of the changed element in a second snapshot, determining a second sum based on a third area of the current snapshot and a fourth area of the second snapshot, and determining the numerical value based on the first sum divided by the second sum (Chan [0030: “Based on an algorithm, the software tool 20 is configured with one or more triggers, such as user actions, elapsed time (when displaying the webpage), percentage change (between a currently displayed page and a previously displayed page of the webpage 130), etc., for capturing the browsing history 230.” . . . 0035: “Based on an algorithm, the software tool 20 is configured with one or more triggers, such as user actions, elapsed time (when displaying the webpage), percentage change (between a currently displayed page and a previously displayed page of the webpage 130), etc., for capturing the browsing history 230.”]).

As per claim 10, rejection for claim 1 is incorporated and further Sheng discloses The method of claim 1, further comprising: computing at least one correlation metric, wherein a correlation metric describes relationships between at least one engagement metric of interest, the detected change, and the numerical value (Sheng [cl.10 lns 4-20: Describing prediction model training similar to correlation metric of detected change and amplitude as claimed.]).

Claims 11-21 are the computer readable media and system claims corresponding to method claims 1-10.  Sheng discloses a computer-readable medium and method (¶ [0017]) for executing the method of claims 1-10.  Thus, claims 11-21 are rejected under the same rationale set forth in connection the rejections of claims 1-10.

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tan et al. (US 20190026838) – Teaches locating differences in snapshots and publishing the differences.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 05/28/2022
/TAELOR KIM/Primary Examiner, Art Unit 2156